UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Emerging Markets Equity Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 44 Tax Information 45 Advisory Agreement Board Considerations and Fee Evaluation 50 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. Investment Process We aim to add value through stock selection. We utilize a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts around the globe, who collectively cover over 10,000 securities. Based on these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors — both risk and return factors relative to the benchmark — and assists portfolio management in devising allocations among investable securities. DWS Emerging Markets Equity Fund returned 6.56% during the annual period ending October 31, 2013, outperforming the 6.53% return of the benchmark, the MSCI Emerging Markets Index. Although emerging-markets stocks finished the 12-month period with a gain, the past year was in fact a difficult time for the asset class. The 6.53% return of the MSCI Emerging Markets Index, while positive, fell well short of the 25.77% return of the MSCI World Index. Notably, this underperformance has driven the emerging markets' return below that of the developed markets in the trailing three- and five-year periods — a reversal of the substantial outperformance that occurred in 2003-2007 and again in 2009-2010. Several issues have weighed on the recent performance of emerging-markets stocks. First, the concern that the U.S. Federal Reserve Board (the Fed) could "taper" its stimulative quantitative easing policy led to disruptions across the financial markets as investors exited higher-risk assets. The emerging markets were particularly vulnerable since key countries that depend on foreign capital to fund their current account deficits — namely, India, Indonesia, Turkey, South Africa and Brazil — saw their currencies hit particularly hard once investors began moving their cash to safer havens. Second is the issue of economic growth. Large emerging-markets economies, such as China, India and Brazil, all experienced slowing growth, causing investors to seek greener pastures in regions where the economy is improving (such as Europe). Finally, the prospect of rising inflation led emerging-markets central banks to begin raising interest rates, which offset the positive effect of the stimulative policies being employed by central banks in the United States, Europe and Japan. Taken together, these factors led to underperformance for the emerging markets. Still, the asset class retains the same longer-term positive underpinnings that have supported it in the past, such as favorable demographics, stronger government finances relative to the developed markets, robust corporate balance sheets and a growing consumer class. We believe these attributes remain key pillars of long-term emerging-markets performance, notwithstanding the shortfall of the past year. Fund Performance The fund's stock selection process worked well during the past year. Generally speaking, analysts of emerging-markets equities as a whole were effective in picking stocks most likely to outperform. Whereas market performance in the developed regions was driven largely by central bank policy — making fundamental analysis less effective — traditional factors, such as corporate fundamentals and valuations played a larger role in performance within the emerging markets. During the past year, the fund's stock selection process worked best within the health care and financial sectors, while it was least effective in energy. In terms of individual stocks, the leading contributor to the fund's performance was the Russian food retailer Magnit OJSC, which reported strong increases in year-over-year sales growth. Magnit is growing increasingly dominant in the Russian market, with an increasing regional footprint. Moreover, the under-consolidated nature of the Russian food-retail market has offered the company opportunities for faster growth and larger gross-margin expansion than its global industry peers. Our second-largest contributor was SEI Investments Co., a U.S. money manager with a significant emerging-markets business. The stock benefited from rising earnings growth and strong asset inflows. The Korean company Hankook Tire Worldwide Co., Ltd. made a meaningful contribution to performance, as the stock gained ground behind rising sales, lower input costs and investors' favorable reception to its strategic changes. "We maintain a steady approach of seeking to add value through our disciplined, systematic stock selection process." Also contributing to the fund's outperformance were its positions in Aspen Pharmacare Holdings Ltd., South Africa's largest drug company; the Taiwan-based financial-services company CTBC Financial Holding Co., Ltd.; and the South African energy producer Sasol Ltd.* Two Taiwan- based technology-outsourcing companies — Taiwan Semiconductor Manufacturing Co., Ltd. and Hon Hai Precision Industry Co., Ltd.* — further aided performance as the stocks rebounded from their extremely depressed levels of 2012 behind better-than-expected results. * Not held in the portfolio as of October 31, 2013. On the negative side, our leading detractor was the Malaysia-based multinational conglomerate Sime Darby Bhd. The company reported weaker-than-expected results primarily in its plantation and motors divisions, which weighed on its stock price. Banco Bradesco SA, the Brazilian bank, underperformed even though the company posted improving results. Brazilian stocks in general, and financials in particular, lagged the broader emerging-markets space by a wide margin in the past year. Along that same line, many of the fund's leading detractors for the year were stocks that are fundamentally sound, but whose domicile in the BRIC countries (Brazil, Russia, India and China) contributed to their underperformance, including Coal India Ltd., PetroChina Co., Ltd., Lojas Renner SA and China Airlines Ltd. Outlook and Positioning We anticipate an environment of increased volatility in the months ahead, as investors may place an even higher-than-normal emphasis on individual economic reports given the seemingly fluid nature of current Fed policy. Nevertheless, we are encouraged by the attractive valuations across the emerging markets, which help provide a positive foundation for longer-term performance. We continue to maintain a steady approach of seeking to add value through our disciplined, systematic stock selection process. Ten Largest Equity Holdings at October 31, 2013 (35.9% of Net Assets) Country Percent 1. Taiwan Semiconductor Manufacturing Co., Ltd. Manufacturer of integrated circuits and other semiconductor devices Taiwan 5.7% 2. Samsung Electronics Co., Ltd. Manufacturer of electronic parts Korea 4.3% 3. Hyundai Mobis Manufactures and markets automotive parts and equipment Korea 4.0% 4. Aspen Pharmacare Holdings Ltd. Supplier of branded and generic pharmaceuticals and nutritional products South Africa 3.7% 5. Magnit OJSC Operates a chain of discount supremarkets Russia 3.5% 6. Sime Darby Bhd. Investment holding company Malaysia 3.2% 7. LG Innotek Co., Ltd. Develops and produces cellular phone parts Korea 3.2% 8. China Merchants Holdings International Co., Ltd. Operates container and cargo terminals, port transportation, and airport cargo handling Hong Kong 3.0% 9. Banco Bradesco SA Provides commercial banking services Brazil 2.7% 10. PetroChina Co, Ltd. Explores, develops and produces crude oil and natural gas China 2.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. — Portfolio Manager, Market Research Strategies: Frankfurt. — MS, University of Muenster. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. — Portfolio Manager, Market Research Strategies: Frankfurt. — Completed bank training program at Commerzbank, Mannheim; Bankfachwirt from Bankakademie, Frankfurt. Johannes Prix, PhD, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. — Portfolio Manager, Market Research Strategies: Frankfurt. — MSc in Mathematics, University of Graz; PhD in Finance, Vienna University of Economics. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Contribution incorporates both a stock's total return and its weighting in the fund. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 6.56% 9.40% 8.46% Adjusted for the Maximum Sales Charge (max 5.75% load) 0.44% 8.11% 7.82% MSCI Emerging Markets Index† 6.53% 15.39% 12.41% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 5.77% 8.43% 7.53% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.77% 8.28% 7.53% MSCI Emerging Markets Index† 6.53% 15.39% 12.41% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 5.79% 8.49% 7.58% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.79% 8.49% 7.58% MSCI Emerging Markets Index† 6.53% 15.39% 12.41% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 6.84% 9.67% 8.71% MSCI Emerging Markets Index† 6.53% 15.39% 12.41% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges 6.69% 9.80% -4.15% MSCI Emerging Markets Index† 6.53% 15.39% 0.34% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.76%, 2.69%, 2.59%, 1.57% and 1.36% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through October 31, 2013, which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of October 31, 2013 Shares Value ($) Common Stocks 89.2% Brazil 3.3% Cosan SA Industria e Comercio Duratex SA Estacio Participacoes SA Lojas Renner SA Multiplan Empreendimentos Imobiliarios SA Souza Cruz SA Tim Participacoes SA (Cost $3,558,163) China 10.3% Agricultural Bank of China Ltd. "H" China Construction Bank Corp. "H" China Life Insurance Co., Ltd. "H" China Merchants Bank Co., Ltd. "H" China Minsheng Banking Corp., Ltd. "H" China Petroleum & Chemical Corp. "H" China Shenhua Energy Co., Ltd. "H" China Telecom Corp., Ltd. "H" Huaneng Power International, Inc. "H" Industrial & Commercial Bank of China Ltd. "H" New China Life Insurance Co., Ltd. "H"* PetroChina Co., Ltd. "H" Tencent Holdings Ltd. (Cost $11,238,965) Czech Republic 1.0% Komercni Banka AS (Cost $804,044) Hong Kong 9.4% BOC Hong Kong (Holdings) Ltd. China Merchants Holdings International Co., Ltd. China Mobile Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. China Resources Power Holdings Co., Ltd. CNOOC Ltd. Huabao International Holdings Ltd. (Cost $9,103,375) India 6.3% Axis Bank Ltd. Cairn India Ltd. Coal India Ltd. Dr. Reddy's Laboratories Ltd. HDFC Bank Ltd. Hero MotoCorp Ltd. Tech Mahindra Ltd. (Cost $6,903,701) Indonesia 1.7% PT Indofood Sukses Makmur Tbk PT Telekomunikasi Indonesia Persero Tbk (Cost $1,634,608) Korea 18.0% Daewoo Shipbuilding & Marine Engineering Co., Ltd. Hankook Tire Co., Ltd. Hankook Tire Worldwide Co., Ltd. Hyundai Engineering & Construction Co., Ltd. Hyundai Mobis Hyundai Motor Co. LG Chem Ltd. LG Innotek Co., Ltd.* Samsung Electronics Co., Ltd. (Cost $14,568,129) Malaysia 3.6% Sime Darby Bhd. Tenaga Nasional Bhd. (Cost $3,593,005) Mexico 3.7% Alfa SAB "A" Cemex SAB de CV (Units) Fibra Uno Administracion SA de CV (REIT) Fomento Economico Mexicano SAB de CV (Units) Grupo Financiero Banorte SAB de CV "O" Grupo Mexico SAB de CV "B" Kimberly-Clark de Mexico SAB de CV "A" Mexichem SAB de CV (Cost $3,879,129) Philippines 1.1% Ayala Corp. SM Prime Holdings, Inc. (Cost $1,067,247) Poland 0.9% KGHM Polska Miedz SA Polskie Gornictwo Naftowe i Gazownictwo SA (Cost $967,406) Russia 5.7% Magnit OJSC (GDR) REG S MegaFon OAO (GDR) Rostelecom Sberbank of Russia TMK OAO (GDR) REG S (Cost $4,007,964) South Africa 6.7% African Rainbow Minerals Ltd. Aspen Pharmacare Holdings Ltd. Nedbank Group Ltd. The Foschini Group Ltd. (a) Woolworths Holdings Ltd. (Cost $5,403,698) Taiwan 12.2% Advanced Semiconductor Engineering, Inc. Asia Cement Corp. Catcher Technology Co., Ltd. China Airlines Ltd.* Chunghwa Telecom Co., Ltd. CTBC Financial Holding Co., Ltd. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $10,168,502) Thailand 2.0% Advanced Info Service PCL Bangkok Bank PCL (Foreign Registered) CP ALL PCL PTT Exploration & Production PCL Siam Commercial Bank PCL (Cost $2,141,188) Turkey 1.2% Eregli Demir ve Celik Fabrikalari TAS Turkcell Iletisim Hizmetleri AS* (Cost $1,088,251) United Kingdom 0.5% Old Mutual PLC (Cost $451,853) United States 1.6% SEI Investments Co. (Cost $1,064,185) Total Common Stocks (Cost $81,643,413) Preferred Stocks 9.6% Brazil Banco Bradesco SA Companhia de Bebidas das Americas Companhia Energetica de Minas Gerais Gerdau SA Itau Unibanco Holding SA Itausa — Investimentos Itau SA Usinas Siderurgicas de Minas Gerais SA "A"* Total Preferred Stocks (Cost $11,265,379) Securities Lending Collateral 1.1% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $1,089,960) Cash Equivalents 0.1% Central Cash Management Fund, 0.06% (b) (Cost $104,854) % of Net Assets Value ($) Total Investment Portfolio (Cost $94,103,606)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $94,332,970. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $6,552,277. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,416,552 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,864,275. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $1,012,690, which is 1.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At October 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Hang Seng Index HKD 11/28/2013 12 Currency Abbreviation HKD Hong Kong Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common and Preferred Stocks Brazil $ $
